Exhibit 4.3 REGISTRATION RIGHTS AGREEMENT This Registration Rights Agreement (this “Agreement”) is made and entered into as of April 21, 2009, by and among Pharmos Corporation, a Nevada corporation (the “Company”), and the purchasers signatory hereto (each a “Purchaser” and collectively, the “Purchasers”), including any Purchasers who become signatories to this Agreement in accordance with the Purchase Agreement (as hereinafter defined) subsequent to the date hereof by executing the Instrument of Accession in the form of Exhibit A attached hereto. This Agreement is made pursuant to the Securities Purchase Agreement, dated as of the date hereof among the Company and the Purchasers (the “Purchase Agreement”). The Company and the Purchasers hereby agree as follows: 1.Definitions.Capitalized terms used and not otherwise defined herein that are defined in the Purchase Agreement shall have the meanings given such terms in the Purchase Agreement.As used in this Agreement, the following terms shall have the following meanings: “Effectiveness Date” means, with respect to the Registration Statement required to be filed hereunder, the earlier of (a) the 30th calendar day following the Filing Date (60th calendar day in the event of a review by the Commission) and (b) the fifth Business Day following the date on which the Company is notified by the Commission that the Registration Statement will not be reviewed or is no longer subject to further review and comments. “Effectiveness Period” shall have the meaning set forth in Section 2(a). “Filing Date” means, with respect to the Registration Statement required to be filed hereunder, the 30th calendar day following the Closing Date. “Holder” or “Holders” means the holder or holders, as the case may be, from time to time of Registrable
